DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a means for securing and handling said blades in claim 16. The “means” are recited to be a “cover.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia De La Peña (EP 2908000 A2) in view of Horn (US 2013/0228397).
As to claim 12, Garcia De La Peña teaches an equipment for replacing wind turbine components ([Title]: “Method and lifting device for installing and removing components of a wind turbine”), designed to attach parallel to and on a minor sector of a tower (this is an intended use of the claimed equipment. See Fig 1. The extendable set (4) is attached parallel to only the right side of the tower (a)) having a head (nacelle (d)) and a major sector (the circumference of tower (a)), comprising: a telescopic structure ([0023]: “An extendable set (4) which incorporates several telescopically extendable modules (9,10)”) made up of at least two longitudinal segments (modules 9,10) comprising an upper longitudinal segment and a lower longitudinal segment (as illustrated at Fig 1), the telescopic structure having a retracted vertical position (as shown in Fig 3) and an extended vertical position (as shown in Fig 1), wherein: the telescopic structure is adapted to be attached vertically, in the retracted vertical position, to the minor sector of the tower (as shown in Fig 3, which is described in [0015-16] and [0023] to be one of the last steps, but is understood in the context of [0019] to also be one of the first steps when the steps are performed in reverse.); the telescopic structure is adapted to move from the retracted vertical position to the extended vertical position by being extended until reaching the head of said tower in a number of iterations (the device of Garcia De La Peña is capable of moving from the retracted position (Fig 3) to the extended position (Fig 1) in at least one iteration of telescopic movement); and the upper longitudinal segment and the lower longitudinal segment are mounted on each other through longitudinal guides and connected together by a linear actuator ([0020]: “the movements of fixation arms, guidance, clamps extendable part and folding up and down, can be generated by hydraulic unit, cables, jack ups, or any other manual or mechanical driven device.”), such that said upper and lower longitudinal segments slide overlapping with each other (this is illustrated in Figs 1-3) causing alternating retraction and expansion of said upper and lower segments (this is an intended use of the equipment. Garcia De La Peña teaches the modules 9, 10 are useful for extending to the nacelle (d) of the tower (a) and then retracting).
Garcia De La Peña does not teach at least two webbings per longitudinal segment wherein one of the at least two longitudinal webbings is located in an upper end of each longitudinal segment, and the other of the at least two longitudinal weddings is located in the upper end or a lower end of each longitudinal segment, the webbings being adapted to surround the major sector of the tower and fasten the longitudinal segments of the telescopic structure to the tower.
Rather, Garcia De La Peña teaches fixing elements 3, which are located in an upper end and lower end of each module 9, 10 and are useful for fastening the modules to the tower (a). The fixing elements appear to be clamps which do not surround the major sector the tower.
However, it was known at the time the invention was effectively filed to provide for webbings which surround the major sector of a tower and fasten climbing segments to towers. See Horn Fig 10 and [0056] which teaches belts 1008 are used as tensioners to secure platforms to towers. The webbings of Horn are shown to perform the same job of connecting a frame to a tower as each fixing element 3 of Garcia De La Peña.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Garcia De La Peña to provide for the claimed webbings. Such a person would have been motivated to do so, with a reasonable expectation of success, because the belts of Horn would have been understood to provide for a stronger connection to a tower than a mere clamp.
As to claim 14, Garcia De La Peña in view of Horn teaches the equipment according to claim 12, wherein the telescopic structure is made up of a number of longitudinal segments sufficient to reach the tower head from the ground extending telescopically (As shown in Garcia De La Peña Fig 1).
As to claim 22, Garcia De La Peña in view of Horn teaches the equipment according to claim 12, but does not teach at least one horizontal collar arranged around the tower, hoisted from the tower head by means of a cord, the collar having a length adjustable to an outline of the tower for a fastening thereof on the same at a desired height taking advantage of a tapering of the tower, wherein the telescopic structure is suspended from the collar by means of a cable for a vertical positioning thereof together with the tower.
However, in the field of turbine maintenance using climbing devices, it was known at the time the invention was effectively filed to provide for winches to move the climbing devices. See Horn which teaches at [0049]: “Any suitable method described herein or other known methods, such as a winch system deployed with cables stretched to the top of the tower may be used to move platform 12.” Garcia De La Peña [0020]: “the movements of fixation arms, guidance, clamps extendable part and folding up and down, can be generated by hydraulic unit, cables, jack ups, or any other manual or mechanical driven device.” 
Examiner previously took official notice and not treats as fact that collars were known at the time the invention was effectively filed to attach cables for the purpose of winching elements to the top of wind turbine towers. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided a collar for the purpose of winching to the device of Garcia De La Peña in view of Horn.
As to claim 25, Garcia De La Peña in view of Horn teaches the equipment according to claim 12, further comprising a weight incorporated in one of the upper or lower longitudinal segments thereof (modules 9, 10 each have mass and are therefore interpreted to have a “weight” incorporated therein) configured to convert potential energy, accumulated during a raising of the upper and lower longitudinal segments, into electrical energy by lowering the upper or lower longitudinal segments when energy demand exceeds energy generated by the wind turbine (this is an intended use. Garcia De La Peña in view of Horn is capable of being used in this way since Garcia De La Peña teaches mechanical driven devices, which are known to be able to be used as motors and therefore also as generators.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia De La Peña in view of Horn as applied to claim 12 above, and further in view of Delago et al. (US 2012/0131880)
As to claim 15, Garcia De La Peña in view of Horn teaches the equipment according to claim 12, but does not teach a crane mounted on an upper end of the telescopic structure. 
Rather, Garcia De La Peña teaches the last module 10 has clamps (6) to hold the blade (c).
However, in the field of telescopic wind turbine equipment, it was known at the time the invention was effectively filed to provide for cranes mounted on an upper end of the telescopic structure. See Delago which teaches boom 138. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the boom 138 on the module 10 of Garcia De La Peña.
Such a person would have been motivated to do so in order to more securely hold a turbine blade rather than relying solely on clamps 6.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia De La Peña in view of Horn as applied to claim 12 above, and further in view of Byreddy (US 2012/0003089).
As to claim 16, Garcia De La Peña in view of Horn teaches the equipment according to claim 12, wherein for the replacement of the blades of the wind turbine, a means for securing and handling said blades comprises a cover (clamps 6), suspended from the telescopic structure, coupled to the blades (as illustrated in Garcia De La Peña Fig 1).
Garcia De La Peña in view of Horn does not teach the remainder of the limitations.
However, Byreddy teaches a gripper comprising two arched arms (robotic arms 38), coplanar and facing each other on a concave side (as shown in Fig 5), mounted on an upper portion of the telescopic structure (as shown for example in Fig 1), closing underneath a bearing of said blade to hold the weight of the blade (as shown in Fig 5, the grippers enclose the blade. The grippers are capable of being used in this way) and the bearing by laying a lower face of the bearing on an upper face of the two arched arms, the two arched arms comprising supports having an adjustable height for reaching the lower face of the bearing of the blade (the device of Byreddy is capable of being used in this way according to the structure described). Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the clamp (6) of Garcia De La Peña for the robotic arms of Byreddy. Such a person would have been motivated to do so in order to achieve the benefits of Byreddy such as an increased range of motion and the ability to swap cleaning, inspecting, clamping devices to the climbing platform. See also MPEP § 2143 I A which described the prima facie obviousness of the combination of prior art elements according to known methods to yield predictable results. 
As to claim 17, Garcia De La Peña in view of Horn and Byreddy teaches the equipment according to claim 16, wherein the supports having adjustable height comprises vertical actuation cylinders (the robot gripper arms of Byreddy have various actuation cylinders as shown in Fig 5, any of which may operate vertically.).
As to claim 19, Garcia De La Peña in view of Horn and Byreddy teaches the equipment according to claim 16, further comprising a fitting system that comprises a base (Byreddy elbow 38d) whereon a first support (telescopic arms 38b) is mounted through a horizontal rotation shaft and actuation cylinders (motors 61 are cylinders, see [0031]), the base of which is mounted through a rail perpendicular to the horizontal rotation shaft (as shown in Byreddy Fig 5), on a second support which is articulated to a frame, through a tilting shaft parallel to the rail.
As to claim 20, Garcia De La Peña in view of Horn teaches the equipment according to claim 19, wherein the fitting system further comprises a compass, through which the frame is connected to the upper segment of the telescopic structure, the compass of which is movable along the height of said segment (the arms are capable of tilting parallel to each other by motors 82, 61. See Byreddy [0031] which also teaches any reasonable configuration may be achieved.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia De La Peña in view of Horn as applied to claim 12 above, and further in view of Bagheri.
As to claim 21, Garcia De La Peña in view of Horn teaches the equipment according to claim 12, but does not teach at least one horizontal collar wherein at least part of the at least one horizontal collar comprises a horizontal frame which is a carrier for horizontal shaft wheels and for an external rocker arm which is a carrier for a vertical shaft sheaves and is articulated to the frame through a central horizontal shaft, perpendicular to the horizontal shaft wheels.
Rather, Horn, which teaches a belt 1008 does not teach a cart upon which a belt sits. However, Bagheri teaches a trolley 17 which sits between the belt and the mast, and which distributes the load of the belt across several trolleys.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a carrier at the horizontal collars of Garcia De La Peña in view of Horn having the limitations recited above as taught by Bagheri. Such a person would have been motivated to do so in order to achieve the benefits of the trolleys of Bagheri above the belts of Horn as described at Bagheri [0080-0081]. Namely the spring on the trolley ensures the belt bears against the mast correctly when tightened and when not tightened.
Response to Arguments
Applicant’s arguments with respect to claim 12 pertaining to Delago have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 August 2022 pertaining to Horn’s use in rejecting the limitations of claim 12 have been fully considered but they are not persuasive.
Applicant argues at page 16, “Horn’s “belts” are not equivalent to the “webbings” according to the claims invention.” Applicant further argues, “The presence of belts in Horn is exclusively for the braking mechanism and they only have a holding function. See, e.g. paragraph [0056] of Horn… In no case do these “belts”, which the Examiner considers to be equivalent to the webbings of the claimed invention, loosen and tighten during the ascent or descent process, that is, in the movement of one section with respect to the other.”
Examiner disagrees. Horn [0056] specifically states “the belts 1008 are loosened to allow the platform 12 to move, and tightened to activate the brake and hold the platform in place wherever it is on the tower.” This should be understood within the context of Horn. Horn [0055] describes that platforms are raised by “various other climbing techniques.” The process of alternating loosening and tightening of a platform is one peristaltic way of climbing a tower, as discussed for example in terms of a scissor-lift jack at [0007].
In any case, the claim does not require limitations pertaining to loosen[ing] and tighten[ing] during the ascent or descent process. Applicant’s argument is not commensurate with the scope of the claim. Rather, the claim requires the webbing surround a major sector of the tower, fasten to the tower, and be located at the upper and lower portions of the longitudinal segments. Moreover, the claim is directed to a product, not a method, so even limitations pertaining to loosening and tightening process would be interpreted as mere functional language.
Applicant’s arguments against the rejections of claims 16-17 and 19-20 and 21 do not provide specifics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 November 2022